Citation Nr: 1122955	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Recognition of the appellant as the legal surviving spouse of the deceased Veteran for purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from April 1971 to November 1972.  The Veteran was service connected for schizophrenia that was rated 100 percent at the time of his death in August 2008.  The 100 percent rating was in continuous effect for over 17 years prior to his death, and his cause of death has been determined to have been service connected.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision by the St. Paul, Minnesota, Regional Office of the Department of Veterans Affairs (VA), which denied the appellant's claim for recognition as the legal surviving spouse of the deceased Veteran for purposes of establishing entitlement to DIC benefits.  The agency of original jurisdiction over the present appeal is the Wichita, Kansas, VA Regional Office (RO).


FINDINGS OF FACT

1.  In May 1977, the Veteran married Ms. M.E.H. in a formal ceremony in the State of New York; M.E.H. then took the Veteran's last name for her own, becoming Mrs. M.E.T.

2.  Around August 1982, the Veteran separated from M.E.T. due to his own misconduct and through no fault of M.E.T. 

3.  The Veteran did not return to M.E.T. or resume contact with her; he later entered into a continuous cohabitative relationship with the appellant in the State of Kansas, beginning in June 2001 until his death in August 2008, in which they regarded themselves as husband and wife by common-law marriage as recognized by the State of Kansas.

4.  There was no legal dissolution of the marriage of M.E.T. and the Veteran at the time of the Veteran's death in August 2008. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes have not been met.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in the Board's decision.  With respect to the notice provisions, the Board observes that various notice letters issued prior to the initial adjudication of the claim on appeal, along with a statement of the case, have notified the appellant of any type of evidence needed to substantiate her claim.

The record reflects that the Veteran died in August 2008 in Kansas.  Lay witness statements from personal friends, associates, and their church pastor indicate that from June 2000 to the time of his death, the Veteran and the appellant cohabitated with each other and regarded themselves to be husband and wife by common-law marriage.  The State of Kansas recognizes common-law marriages, and requires that for a man and woman to form a common-law marriage, they must: (1) have the mental capacity to marry; (2) agree to be married at the present time; and (3) represent to the public that they are married.

After the Veteran's death, the appellant submitted a claim for VA compensation benefits that included a claim for DIC in November 2008.  To support her claim, the appellant submitted a copy of her husband's death certificate identifying herself as his domestic partner at the time of his death.  The appellant also submitted the aforementioned lay witness statements attesting that they considered the appellant and Veteran to have been spouses by common-law marriage.  The appellant also submitted a copy of the Veteran's AARP life insurance contract that identified her as his beneficiary for all proceeds of his life insurance policy upon his death.  The appellant affirmed in writing that the Veteran never informed her of his marriage to M.E.T. during the entire time she knew him when he was living and that she had no personal knowledge of the Veteran's prior marriage to M.E.T. until after he died.  The appellant contends that notwithstanding the apparently legally valid marriage between the late Veteran and M.E.T., she should be given at least a share of DIC benefits if not the entire amount in the interests of fairness and equity, as she did not act in bad faith in entering into a committed, monogamous, continuously cohabitating relationship with the Veteran and had essentially fulfilled the role of devoted spouse and caretaker for the Veteran for the entirety of their time together.

Legal documents that have been associated with the Veteran's claims file include a copy of an unaltered and properly executed marriage certificate from the Office of the Town Clerk of Lenox, New York, dated in June 1977, establishing that the Veteran and M.E.H. were married by official ceremony in the State of New York in May 1977.  M.E.H. then took the Veteran's last name for her own, becoming M.E.T.  In a written statement, M.E.T. reported that in approximately August 1982, law enforcement officers arrived at their residence in New York State seeking the Veteran.  At the time, the Veteran was not at home.  Upon his return home, M.E.T. informed him of the visit from the police.  According the M.E.T., the Veteran left home to meet with the police to inquire why he was being sought by them, but he thereafter never returned.  Approximately one week after leaving home, she was informed that Pennsylvania police discovered the Veteran's motor vehicle, broken down and abandoned at a rest stop along an interstate highway.  She later heard that the Veteran was incarcerated, but never knew the charges or where he ended up.  She also attested that the Veteran's family members were also unaware of his whereabouts.  She affirmed that she was still married to the Veteran up to the time of his death, never divorced him or got remarried while he was still living, and continued to live alone in New York State.

VA psychiatric hospitalization records associated with the Veteran's claims file show that during inpatient treatment in February - June 1984, include the following notation in his personal history report:

[The Veteran] states that he was married in 1977 and believe[s] he is still married but he is separated from his wife who at the present time still lives in. . . New York.

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the service member meets the requirements of 38 C.F.R. § 3.1(j) (2010) and who was the spouse of the service member at the time of the service member's death; and (1) who lived with the service member continuously from the date of marriage to the date of the service member's death except where there was a separation which was due to the misconduct of, or procured by, the service member without fault of the spouse; and (2) has not remarried or has not since the death of the service member lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  
38 C.F.R. §§ 3.50(b), 3.53 (2010).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2010).  However, the surviving spouse must be married to the service member for a period of one year or more prior to the service member's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2010).

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2010).  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e. non- ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Id. at 144-45 (5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2010).  VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 3.204(a)(2) (2010).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b) (2010).

Marriage is established by one of the following types of evidence (in the order of preference):

1)	Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 

2)	Official report from service department as to marriage which occurred while the service member was in service; 

3)	The affidavit of the clergyman or magistrate who officiated; 

4)	The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 

5)	The affidavits or certified statements of two or more eyewitnesses to the ceremony; 

6)	In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 

7)	Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.

38 C.F.R. § 3.205(a) (2010).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) (2010) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b) (2010).

In this case, although the appellant contends that she and the Veteran regarded themselves to be in a common-law marriage for approximately eight years prior to the Veteran's death, in which they held themselves out to others as a couple, were exclusive in their relationship to one another, were in a permanent relationship, cohabitated with each other, and although such common-law marriages are recognized in their state of residence of Kansas, the facts of the case clearly establish that the Veteran was already in a legally valid marriage to M.E.T. as of May 1977 that was never legally dissolved by official divorce decree.  Thus, for the reasons that will be discussed below, the appellant's claim to be the legal surviving spouse of the late Veteran is without merit, as the Veteran's pre-existing marriage to M.E.T. and the circumstances surrounding their separation invalidate her common-law marriage to him.    

Although there was no continuous cohabitation between the Veteran and his legal spouse, M.E.T., after August 1982, the Board finds M.E.T.'s account of being separated from the Veteran because he was attempting to flee from the law to be credible.  Thus, the separation was due to the misconduct of, or procured by, the Veteran without fault of the spouse.  (The Board notes that the Veteran believed himself to be still legally married but separated from M.E.T. in 1984, approximately two years after he reportedly absconded from New York State.)  As there is no indication in the record that M.E.T. has remarried, lived with another person of the opposite sex since the death of the Veteran, or held herself out openly to the public to be the spouse of such other person, the Board finds that M.E.T. - and not the appellant - is the legal surviving spouse of the late Veteran.  38 C.F.R. §§ 3.50(b), 3.53.      

Therefore, although the Board is sympathetic with the appellant's loss, it finds a lack of competent evidence to warrant a favorable decision.  The Board finds that the contemporaneous evidence and subsequent lay statements do not support this claim.  Based on the above analysis, the Board finds that the preponderance of the evidence is against a finding that the appellant was the service member's surviving spouse for VA purposes. The Board has heard the appellant's contentions, and is greatly sympathetic to her position.  The appellant's arguments and the law have been duly considered, but for the reasons described below, the benefits sought are simply precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2009); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  With regard to the appellant's plea for recognition of the merits of her claim on the basis of fairness and equity, the Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  The doctrine of reasonable doubt is not for application in the present case.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appellant's claim is therefore denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Recognition of the appellant as the legal surviving spouse of the deceased Veteran for purposes of establishing entitlement to DIC benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


